Citation Nr: 1706391	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for the period from March 29, 2007 to July 12, 2011, and a rating in excess of 10 percent thereafter for left knee strain.

2.  Entitlement to an initial rating higher than 10 percent for strain superimposed on acromioclavicular joint disease of the left shoulder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left arm radial nerve palsy residuals.

5.  Entitlement to service connection for a right hand fracture and contusion residuals, including third and fourth metacarpal fractures.

6.  Entitlement to service connection for a right femur fracture residuals, claimed as hip, thigh, leg and knee conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for a left knee strain and a left shoulder strain superimposed on acromioclavicular joint disease and assigned an initial, 0 percent (noncompensable) rating for each disability, effective March 29, 2007.  In that rating decision, the RO also denied service connection for right shoulder recurrent traumatic dislocations, groin muscle damage, right hand fractures and contusions residuals, status-post right femur fracture with right knee pain, right ankle condition, residuals of a left fifth finger fracture, left arm radial nerve palsy, a lumbosacral strain, a right big toe dislocation, a right hip condition, a right foot condition, bilateral hearing loss, asthma and chronic bronchitis.

In an August 2008 Decision Review Officer (DRO) decision, the RO granted service connection for asthma, groin pain with a history of groin ligamentous strain and a lumbosacral strain.

Also, the Veteran's claim for a higher initial rating for a strain superimposed on acromioclavicular joint disease of the left shoulder was partially granted and a 10 percent rating was awarded, effective October 3, 2007.

In January 2011, the RO, inter alia, determined that there had been clear and unmistakable error in the August 2008 decision and awarded a 10 percent rating for a strain superimposed on acromioclavicular joint disease of the left shoulder for the period from March 29, 2007 through October 3, 2007.  As a higher rating for the left shoulder is assignable, the claim for higher rating remains viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  AB v. Brown, 6 Vet. App. 35, 38   (1993).

In November 2011, the RO, inter alia, partially granted the Veteran's claim for an increased rating for a left knee strain and awarded a 10 percent rating, effective July 12, 2011.  As the Veteran was not granted the full benefit sought, the matter of higher ratings at each stage for left knee strain (as reflected on the title page) remains before the Board.  See AB, supra.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.  The Veteran requested a copy of this hearing transcript in August 2012 and one was provided to him in June 2013.

In August 2012, the Veteran requested a new hearing before a Veterans Law Judge, citing dissatisfaction with his representative at the June 2012 hearing.  The undersigned Veterans Law Judge granted this request in October 2013.

Accordingly, in June 2014, the Board remanded the claims on appeal to the RO to schedule the requested hearing.  As previously discussed, however, neither the Veteran nor his representative provided an updated mailing address and further attempts to schedule the Veteran for another Board hearing were deemed not appropriate.  See Jones v. West, 12 Vet. App. 98 (1998).

In August 2015, the Board denied the claims for service connection for chronic bronchitis, residuals of a left fifth finger dislocation, right ring finger disorder, right ankle disorder, right foot disorder, right shoulder disorder, and right big toe disorder.  The claims for increased ratings for left knee and right shoulder disabilities, along with claim for service connection for bilateral hearing loss, left arm radial nerve palsy residuals, right hand fracture and contusion residuals, and right femur fracture residuals were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an April 2016 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Board remanded these matters for further evidentiary development.  As regards the issues of service connection for residuals of a right hand fracture and contusion residuals and a right femur fracture residuals, the Veteran was to be afforded a VA examination to determine the nature and etiology of any such diagnosed disabilities.  For each disability, the examiner was to opine whether any such disability clearly and unmistakably preexisted service and, if so, whether the disability was clearly and unmistakably not aggravated during service.  For each disability determined not to have clearly and unmistakably preexisted service, the examiner was to opine as to whether it was at least as likely as not that the disability was incurred in service.  The examiner was specifically instructed to address the Veteran's statements regarding onset and continuity of symptoms.

The Veteran was afforded a VA examination in March 2016.  The examiner diagnosed with residuals of a right femur fracture, status post open reduction internal fixation (ORIF), right knee sprain, and right hand fracture.  The examination opined, with explanation,  that each disability clearly and unmistakably preexisted service.  The examiner then opined that each disability was not aggravated beyond its natural progression during service, and that it was less likely than not that each disability was related to service.

The opinions provided are inadequate for several reasons.  First, after finding that a given diagnosed disability clearly and unmistakably preexisted service, the relevant inquiry was whether the preexisting disability was clearly and unmistakably not aggravated during service.  To that end, the examiner opined that the disability was not aggravated during service, when he should have discussed whether the preexisting disability was clearly and unmistakably not aggravated by service.  Clear and unmistakable evidence is a higher evidentiary threshold than the standard utilized by the examiner.  Second, the examiner offered opinions as to service incurrence, even though he had concluded that each disability clearly and unmistakably preexisted service.  As the Board stated in the remand directives, an opinion addressing in-service incurrence (employing an "at least as likely as not" standard) was to be provided for each diagnosed disability determined not to have clearly and unmistakably existed prior to service. Hence, with respect to these claims, pertinent medical questions remain unanswered in this appeal.  

The record also reflects deficiencies with respect to the Board's remand directives concerning actions to be undertaken to obtain and associate with the claims file all outstanding, pertinent recorda.  Notably, the Veteran was not sent a letter requesting that he provide, or provide authorization to enable  VA to obtain, all outstanding, pertinent treatment records, to include those from Oregon Health and Science University, as directed.  Indeed, it appears that the AOJ made no effort to correspond with the Veteran regarding outstanding private treatment records as required by the Board's August 2015 remand.

Given the deficiencies discussed above, the Board determines  that substantial compliance with those remand directives has not been achieved. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  

The Board further notes that with respect to the claims for increased ratings for a left shoulder and left knee disabilities, the Veteran was afforded VA examinations to assess the severity of those disabilities in March 2016.  Subsequently, however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint). 

As the type of joint testing addressed in section 3.159 and Correa was not accomplished during the Veteran's November 2014 left knee and left shoulder examinations, the medical evidence of record for evaluation of these disabilities is insufficient.   Hence, remand to afford the Veteran additional VA examinations with respect to the knees, low back and left wrists is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and record is complete with respect to all claims in appellate status, the AOJ must give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether any, or any further, staged rating of the disability, is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from the Oregon Health and Science University.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the March 2016 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain further medical opinion based on claims file review (if possible).  Arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

With respect to each diagnosed disability (to include residuals of a right femur fracture status post ORIF, right knee sprain, and right hand fracture) the physician should render an opinion, based on sound medical principles, addressing the following: 

(a) (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  The physician should specifically address the note finding the April 1986 finding of an abnormal right hand.

(b) Only for each diagnosed disability determined not to have clear and unmistakably existed prior to service, the  physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA knee examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the left knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  Range of motion testing of the right knee should also be accomplished (for comparison purposes).   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left  knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for the left knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Finally, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any point(s) since the March 2007 effective date of the award of service connection, the service-connected left knee disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA shoulder examination, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the left shoulder, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing. (as appropriate).  Range of motion testing of the right  shoulder should also be accomplished (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

For the left shoulder, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

The physician should indicate whether there is an actual or effective ankylosis of the left shoulder, and, if so, whether such ankylosis is favorable or unfavorable.

 The examiner should also identify any neurological impairment associated with the left shoulder disability, to specifically include left arm radial nerve palsy.  For such each identified impairment, the examiner should indicate whether such constitutes a separately-ratable disability, and, if so, should provide an assessment the severity of the impairment.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any point(s) time since the March 2007 effective date of the award of service connection, the Veteran's service-connected left shoulder disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether any, or any, further, staged rating is appropriate). 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

